     Case 2:20-cv-09441-FMO-AS Document 11 Filed 12/16/20 Page 1 of 3 Page ID #:29



1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT
8                                 CENTRAL DISTRICT OF CALIFORNIA
9

10   BRIAN WHITAKER,                             )   Case No. CV 20-9441 FMO (ASx)
                                                 )
11                        Plaintiff,             )
                                                 )
12                 v.                            )   ORDER DISMISSING ACTION WITHOUT
                                                 )   PREJUDICE
13   PARAG PATEL,                                )
                                                 )
14                                               )
                                                 )
15                        Defendant.             )
                                                 )
16

17          On October 20, 2020, the court issued a Standing Order Re: ADA Accessibility Cases (see
18   Dkt. 9, Court’s Order of October 20, 2020), which ordered plaintiff to file a request for entry of
19   default no later than seven days after the time the response to the complaint would have been due
20   by the defendant. (Id. at 2). The court admonished plaintiff that “failure to seek entry of default
21   within seven [] days after the deadline to file a response to the complaint shall result in the
22   dismissal of the action and/or the defendant against whom entry of default should have been
23   sought.” (Id. at 2-3) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30,
24   82 S.Ct. 1386, 1388 (1962)).
25          Here, defendant was served with the summons and complaint on November 2, 2020, by
26   substituted service. (See Dkt. 10, Proof of Service). Accordingly, service became effective on
27   November 12, 2020, see § 415.20(a), and defendant’s responsive pleading to the Complaint was
28   due no later than December 3, 2020. See Fed. R. Civ. P. 12(a). As of the date of this Order,
     Case 2:20-cv-09441-FMO-AS Document 11 Filed 12/16/20 Page 2 of 3 Page ID #:30



1    defendant has not answered the complaint, nor has plaintiff filed a request for entry of default.
2    (See, generally, Dkt.).
3            A district court may dismiss an action for failure to prosecute or to comply with court orders.
4    Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
5    to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
6    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
7    action for failure to comply with any court order). Dismissal, however, is a severe penalty and
8    should be imposed only after consideration of the relevant factors in favor of and against this
9    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
10   These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
11   need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
12   of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
13   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
14   Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
15   a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
16   comply.”). “Although it is preferred, it is not required that the district court make explicit findings
17   in order to show that it has considered these factors and [the Ninth Circuit] may review the record
18   independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
19   1261.
20           Having considered the Pagtalunan factors, the court is persuaded that this action should
21   be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
22   file a request for entry of default hinders the court’s ability to move this case toward disposition and
23   indicates that plaintiff does not intend to litigate this action.           In other words, plaintiff’s
24   “noncompliance has caused [this] action to come to a complete halt, thereby allowing [her] to
25   control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
26   (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
27   a request for entry of default would result in a dismissal of the action for lack of prosecution and
28   failure to comply with a court order. (See Dkt. 9, Court’s Order of October 20, 2020, at 2-3); see

                                                         2
     Case 2:20-cv-09441-FMO-AS Document 11 Filed 12/16/20 Page 3 of 3 Page ID #:31



1    also Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the
2    court’s order will result in dismissal can satisfy the consideration of alternatives requirement.”)
3    (internal quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is
4    persuaded that the instant action should be dismissed for failure to comply with a court order and
5    failure to prosecute.
6           Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
7    without prejudice, for failure to prosecute and comply with the orders of the court.
8    Dated this 16th day of December, 2020.
9
                                                                            /s/
10                                                                   Fernando M. Olguin
                                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
